           Case 5:12-md-02314-EJD Document 208 Filed 03/23/21 Page 1 of 4



 1   KAPLAN FOX & KILSHEIMER LLP                        COOLEY LLP
     Frederic S. Fox (admitted pro hac vice)            Michael G. Rhodes (116127)
 2   David A. Straite (admitted pro hac vice)           (rhodesmg@cooley.com)
     Aaron L. Schwartz (admitted pro hac vice)          Kyle C. Wong (224021)
 3   850 Third Avenue                                   (kwong@cooley.com)
     New York, NY 10022                                 Lauren J. Pomeroy (291604)
 4   Tel.: (212) 687-1980                               (lpomeroy@cooley.com)
     Fax: (212) 687-7715                                Michael C. Rose (334441)
 5   dstraite@kaplanfox.com                             (mrose@cooley.com)
                                                        101 California Street, 5th Floor
 6   Laurence D. King (Cal. Bar No. 206423)             San Francisco, CA 94111-5800
     Mario Choi (Cal. Bar No. 243409)                   Telephone: (415) 693-2000
 7   1999 Harrison Street, Suite 1560                   Facsimile: (415) 693-2222
     Oakland, CA 94612
 8   Tel.: (415) 772-4700                               MAYER BROWN LLP
     Fax: (415) 772-4707                                Lauren R. Goldman (admitted pro hac
 9                                                      vice)
     GRYGIEL LAW LLC                                    (lrgoldman@mayerbrown.com)
10   Stephen G. Grygiel (admitted pro hac vice)         Michael Rayfield (admitted pro hac vice)
     301 Warren Avenue, Suite 405                       (mrayfield@mayerbrown.com)
11   Baltimore, MD 21230                                1221 Avenue of the Americas
     Tel.: (407) 505-9463                               New York, NY 10016
12   sgrygiel@silvermanthompson.com                     Telephone: (212) 506-2500
                                                        Facsimile: (212) 849-5589
13   SIMMONS HANLY CONROY LLC
     Jason ‘Jay’ Barnes (admitted pro hac vice)         Counsel for Defendant
14   112 Madison Avenue, 7th Floor
     New York, NY 10016
15   Tel.: (212) 784-6400
     Fax: (212) 213-5949
16   jaybarnes@simmonsfirm.com

17   Counsel for Plaintiffs

18
                                    UNITED STATES DISTRICT COURT
19
                                 NORTHERN DISTRICT OF CALIFORNIA
20
                                            SAN JOSE DIVISION
21

22                                                     Case No. 5:12-MD-2314-EJD
      IN RE FACEBOOK INTERNET
23    TRACKING LITIGATION                              STIPULATED REQUEST AND
                                                       [PROPOSED ORDER] TO EXTEND
24                                                     DEADLINES AS ORDERED IN THE
                                                       FURTHER CASE MANAGEMENT
25                                                     ORDER (ECF NO. 203)

26

27

28
                                                            STIPULATION RE DEADLINES AS ORDERED IN THE
                                                  1.                 FURTHER CASE MANAGEMENT ORDER
                                                                           (CASE NO. 5:12-MD-2314-EJD)
          Case 5:12-md-02314-EJD Document 208 Filed 03/23/21 Page 2 of 4



 1          Pursuant to Civil Local Rule 6-2, Plaintiffs Perrin Davis, Cynthia Quinn, Brian Lentz, and

 2   Matthew Vickery (“Plaintiffs”) and Defendant Facebook, Inc. (“Facebook”) (collectively “the

 3   Parties”), by and through their respective counsel, stipulate and agree as follows:

 4          WHEREAS, the Parties submitted the Fourth Supplemental Joint Case Management Statement

 5   (the “Case Management Statement”) on January 19, 2021 (Dkt. No. 202);

 6          WHEREAS, in the Case Management Statement the Parties tentatively scheduled the

 7   beginning of formal mediation for March 11, 2021 and, “if the parties make good progress towards

 8   negotiated resolution,” they planned to subsequently focus discovery in aid of a second mediation,

 9   tentatively scheduled for July 2021 (id. at 3);

10          WHEREAS, in the Case Management Statement the Parties also agreed to meet and confer

11   after the start of formal mediation regarding outstanding discovery disputes, including prior objections

12   and responses to written discovery;

13          WHEREAS, on January 21, 2021, the Court ordered the following deadlines: that the Parties

14   file a proposed ESI protocol (or jointly present an ESI Protocol with contested provisions for Court

15   review) by March 25, 2021, meet and confer regarding prior discovery objections and responses in

16   light of the decision of the Ninth Circuit by March 29, 2021, and provide a Supplemental Joint Status

17   Conference Statement by April 12, 2021;

18          WHEREAS, the Court also ordered that Plaintiffs file a proposed efficiency protocol by March

19   31, 2021, and a further status conference for April 22, 2021 at 10:00 A.M.;

20          WHEREAS, the Parties agreed to move the formal mediation to April 27, 2021 so that

21   Facebook could provide additional data that would better enable mediation to go forward;

22          WHEREAS the Parties are focusing their efforts on preparing for the upcoming formal

23   mediation and wish to be able to provide the Court a full summary on their efforts before the next case

24   management conference and to properly sequence discovery after an initial round of mediation;

25          IT IS HEREBY STIPULATED AND AGREED that, subject to Court approval, the following

26   deadlines and dates be changed as follows:

27          •   Deadline to file stipulated proposed ESI Protocol: May 13, 2021

28          •   Deadline to meet and confer regarding prior discovery objections and responses: May 13,
                                                                STIPULATION RE DEADLINES AS ORDERED IN THE
                                                       2.                FURTHER CASE MANAGEMENT ORDER
                                                                               (CASE NO. 5:12-MD-2314-EJD)
         Case 5:12-md-02314-EJD Document 208 Filed 03/23/21 Page 3 of 4



 1             2021

 2         •   Plaintiffs’ deadline to file proposed efficiency protocol: May 13, 2021

 3         •   Deadline for Supplemental Joint Status Conference Statement: May 13, 2021

 4         •   Further Status Conference: May 20, 2021 May 27, 2021

 5
     Dated: March 22, 2021                        COOLEY LLP
 6

 7
                                                  /s/ Michael G. Rhodes
 8                                                Michael G. Rhodes (116127)
 9                                                Attorneys for Defendant
                                                  Facebook, Inc.
10

11

12

13   Dated: March 22, 2021                        MAYER BROWN LLP
14

15                                                /s/ Lauren R. Goldman
                                                  Lauren R. Goldman (admitted pro hac vice)
16
                                                  Attorneys for Defendant
17                                                Facebook, Inc.
18

19   Dated: March 22, 2021                        KAPLAN FOX & KILSHEIMER LP
20

21                                                /s/ David A. Straite
22                                                David A. Straite (admitted pro hac vice)

23                                                Counsel for Plaintiffs

24

25

26

27

28
                                                              STIPULATION RE DEADLINES AS ORDERED IN THE
                                                    3.                 FURTHER CASE MANAGEMENT ORDER
                                                                             (CASE NO. 5:12-MD-2314-EJD)
         Case 5:12-md-02314-EJD Document 208 Filed 03/23/21 Page 4 of 4



 1   Dated: March 22, 2021                         GRYGIEL LAW LLC

 2

 3                                                 /s/ Stephen G. Grygiel
                                                   Stephen G. Grygiel (admitted pro hac vice)
 4
                                                   Counsel for Plaintiffs
 5

 6   Dated: March 22, 2021                         SIMMONS HANLY CONROY LLC
 7

 8                                                 /s/ Jason “Jay” Barnes
                                                   Jason “Jay” Barnes (admitted pro hac vice)
 9
                                                   Counsel for Plaintiffs
10

11
                                              ATTESTATION
12
            Filer’s Attestation: Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, Michael G.
13
     Rhodes hereby attests that concurrence in the filing of this document has been obtained.
14
     Dated: March 22, 2021                         COOLEY LLP
15

16
                                                   /s/ Michael G. Rhodes
17                                                 Michael G. Rhodes (116127)
18                                                 Attorneys for Defendants
                                                   Facebook, Inc.
19

20

21                                         PROPOSED ORDER
22

23   PURSUANT TO STIPULATION, IT IS SO ORDERED.
24

25   DATED:      March 23, 2021
                                                          The Honorable Edward J. Davila
26                                                        United States District Judge
27

28
                                                               STIPULATION RE DEADLINES AS ORDERED IN THE
                                                     4.                 FURTHER CASE MANAGEMENT ORDER
                                                                              (CASE NO. 5:12-MD-2314-EJD)
